           Case 6:19-cv-00711-MK           Document 27   Filed 07/23/20   Page 1 of 2



Karen L. O’Connor, OSB No. 953710
karen.oconnor@stoel.com
John B. Dudrey, OSB No. 083085
john.dudrey@stoel.com
STOEL RIVES LLP
760 SW Ninth Avenue, Suite 3000
Portland, OR 97204-2584
Telephone: 503.224.3380
Facsimile: 503.220.2480

Attorneys for Defendant




                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF OREGON
                                          EUGENE DIVISION




ANDREW HASTINGS,                                              Case No.: 6:19-cv-00711-MK

                       Plaintiff,

         v.                                                STIPULATED NOTICE OF
                                                       DISMISSAL WITH PREJUDICE
WILLAMETTE COMMUNITY HEALTH                               AND WITHOUT COSTS OR
SOLUTIONS, an Oregon public benefit               FEES TO ANY PARTY OR RIGHT OF
corporation,                                                             APPEAL
                       Defendant.


/////

/////

/////

/////

/////

  Page 1 - STIPULATED NOTICE OF DISMISSAL WITH PREJUDICE AND
           WITHOUT COSTS OR FEES TO ANY PARTY OR RIGHT OF APPEAL

107139405.1 0021962-00010
           Case 6:19-cv-00711-MK          Document 27       Filed 07/23/20   Page 2 of 2




          Pursuant to FRCP 41(a)(1), Plaintiff and Defendant, by and through their counsel of

record, hereby stipulate that this action and all claims and counterclaims herein shall be

dismissed with prejudice and without attorney fees or costs to any party and without any right of

appeal.

          So stipulated this 23rd day of July, 2020:

 STOEL RIVES, LLP                              LEIMAN & JOHNSON, LLC

 s/ John B. Dudrey                             s/ Alan J. Leiman
 Karen L. O’Connor, OSB No. 953710             Alan J. Leiman, OSB No. 987046
 karen.oconnor@stoel.com                       alan@leimanlaw.com
 John B. Dudrey, OSB No. 083085                Drew G. Johnson, OSB No. 114289
 john.dudrey@stoel.com                         drew@leimanlaw.com
 Attorneys for Defendant                       Attorneys for Plaintiff




  Page 2 - STIPULATED NOTICE OF DISMISSAL WITH PREJUDICE AND
           WITHOUT COSTS OR FEES TO ANY PARTY OR RIGHT OF APPEAL

107139405.1 0021962-00010
